On Petition for Rehearing.
[Decided May 23, 1908.]
Per Curiam.
The respondent, the city of Seattle, petitioned for a modification of the opinion of this court heretofore filed herein. The petition was treated as in the nature of *120one for rehearing, and appellants were directed to answer it. After answers were filed, the court duly considered the matter as presented by both the petition and answers, and arrived at the conclusion that the requested modification should be granted. The chief reasons urged against it in the answers relate to the alleged inexpediency of entering the condemnation judgment upon any of the verdicts which were returned, for the reason that they were based upon values estimated at a time when property valuations were very high. Such a consideration might be urged on any appeal as a ground for vacating a judgment and retrying the whole case in the light of later developments; but it manifestly could not be so treated by the court. The objection made to the original opinion is that language employed therein has the effect to declare the entire condemnation judgment void. The following words appear in the opinion, to wit: “The condemnation judgment being void, the assessment based thereon is also void and should have been set aside.” The petition asks the above to be modified so as to read as follows: “That portion of the condemnation judgment entered by reason of the so-called ‘Moore agreement and ordinance,’ being void, the assessment based thereon is also void and should have been set aside.” The petition also asks that the closing paragraph of the opinion be modified by inserting after the word “void” in the first sentence, the words, “part of -the,” making the whole sentence read as follows: “For the reasons first assigned, however, the assessment will have to be set aside because of the void part of the judgment in the condemnation proceeding.” It is therefore ordered that the modification of the original opinion shall be and is hereby made as above indicated.